DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. The arguments made are relative to new amendments not previously considered. New rejections have been presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pike (US 20110277628) in view of Burke (US 9045232).
Regarding claim 1, Pike discloses An inlet filter housing (Par. 0005), comprising: a plurality of components that collectively form a complete filtering and conditioning system for filtering and conditioning a fluid along a housing flow path, wherein each component of the plurality of components is configured to fit within an external structure of an International Organization of Standards (ISO) shipping container (Paragraphs 0005-0006 describe a filter housing for filtering process fluids that’s contained within an ISO shipping container), wherein the ISO shipping container provides a rectangular cuboid enclosure (Par. 0006, Figures 1 and 4); wherein each component of the plurality of components includes operative structure of at least one of: a) only a portion of an axial extent of the filtering and conditioning system, and b) only a portion of a lateral cross-sectional area of the housing flow path (Paragraph 0031 describes that multiple filter housings can be used in parallel to supply the power generation structure with the adequate amount of air. Because of this, each individual filter housing would only include a fraction of the total axial extent of the total length of the combined housings and only a fraction of the total cross-sectional area of the combined housings), the plurality of components collectively defines an outer enclosure of the inlet filter housing that defines the housing flow path, and the respective ISO shipping container of each component of the plurality of components defines at most only a portion of the outer enclosure (Figure 3 shows a possible arrangement of the shipping container filters which show that the combination of filters would form the complete outer enclosure but each would only provide a portion of it. Further, Paragraph 0021 describes the outlets and Paragraph 0005 describes a common outlet connection between the structures, meaning that the housings provide the flow path and they have a collective outlet with the connected structures) each component of the plurality of components includes an enclosure mount (Par. 0048 describes a possible stacking arrangement and as it describes the structure is modular, the system is removably coupled). However, Pike does not explicitly disclose at least one wall portion of the respective ISO shipping container is a removable wall portion, the removable wall portion removably coupled to the enclosure mount, wherein remaining wall portions of the ISO shipping container without the removable wall portion form part of the outer enclosure of the inlet filter housing.
Pike and Burke are analogous prior art because both describe systems that allow air to flow through them that have housings made of ISO shipping containers. Pike shows various doors (Figure 2, items 26 and 28) that are capable of being closed but are used to cover the inlet 36 and outlet 38, meaning that during full operation these doors must be open (Pars. 0019-0021) but does not explicitly describe that these doors are removable. Burke teaches providing an ISO shipping container housing with hinges that allow for removable of the doors when they are open (column 2, lines 28-44). Burke also describes that the removal of the doors allows for a clear flowpath of air and the hinges allow for other coupling to adjacent containers and the removal of doors allows for more efficient stacking of multiple units. As Pike already describes the use of doors that are open during normal operation as described above and describes the use of multiple containers to provide the necessary filtering, the removable doors of Burke would provide predictable results in the system of Pike. While Pike describes that the doors are used to prevent unwanted materials from entering the openings in certain situations, the hinges of Burke do not describe being destroyed during the removal of the doors, meaning that making the doors removable does not mean that they cannot be added back on to the system for the situational uses of Pike. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the removable doors and hinges of Burke in the doors of Pike because the hinges and doors allows for a clear flowpath of air, the hinges allow for coupling with adjacent units side by side, and simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Regarding claim 4, Pike in view of Burke teaches at least one component of the plurality of components includes a support mount to which a transportation support is removably coupled (Pike Paragraph 0016 describes that the structure has castings 20 to lift the structure with an overhead lift, which would be removably coupled).
Regarding claim 5, Pike in view of Burke teaches that the fluid is air (Pike Pars. 0001-0003).
Regarding claim 6, Pike in view of Burke teaches the flow path is directed from an outlet of the inlet filter housing to power generation equipment (Pike Pars. 0001-0003 and 0032-0033).
Regarding claim 7, Pike in view of Burke teaches the operative structure is selected from at least one of: a weather protecting system (Pike Figure 3 shows the ISO housing, which would serve as protection from the weather), a self-cleaning filter (Par. 0045), a temperature control system (Par. 0026), a humidity control system (Par. 0027), a monitoring system (Par. 0025), and a flow directing system (The entire filter serves as a flow directing system but paragraphs 0005 and 0031 also describe a common connection between the modules before connecting to the power generation equipment).
Regarding claim 8, Pike discloses A gas turbine (GT) system (Pars. 0032-0033), comprising: a turbine section; a combustor operatively coupled to the turbine section; a compressor operatively coupled to the combustor (As paragraphs 0032 and 0033 describe that the system is used for a gas turbine engine, such an engine would inherently have a turbine section, a combustor, and a turbine section, as those are a necessity for the turbine to perform its basic function); and an inlet filter housing operatively coupled to the compressor (Par. 0005 describes the inlet filter housing and Paragraphs 0032-0033 describe the fluid being provided to the turbine engine, meaning a flowpath connects the filter to the compressor), the inlet filter housing including: a plurality of components that collectively forms a complete filtering and conditioning system for filtering and conditioning a fluid along a housing flow path, wherein each component of the plurality of components is configured to fit within an external structure of an International Organization of Standards (ISO) shipping container (Paragraphs 0005-0006 describe a filter housing for filtering process fluids that’s contained within an ISO shipping container), wherein the ISO shipping container provides a rectangular cuboid enclosure (Par. 0006, Figures 1 and 4); wherein each component includes operative structure of at least one of: a) only a portion of an axial extent of the filtering and conditioning system, and b) only a portion of a lateral cross-sectional area of the housing flow path (Paragraph 0031 describes that multiple filter housings can be used in parallel to supply the power generation structure with the adequate amount of air. Because of this, each individual filter housing would only include a fraction of the total axial extent of the total length of the combined housings and only a fraction of the total cross-sectional area of the combined housings) each component of the plurality of components includes an enclosure mount (Par. 0048 describes a possible stacking arrangement and as it describes the structure is modular, the system is removably coupled). However, Pike does not explicitly disclose at least one wall portion of the respective ISO shipping container is a removable wall portion, the removable wall portion removably coupled to the enclosure mount, wherein remaining wall portions of the ISO shipping container without the removable wall portion form part of the outer enclosure of the inlet filter housing.
Pike and Burke are analogous prior art because both describe systems that allow air to flow through them that have housings made of ISO shipping containers. Pike shows various doors (Figure 2, items 26 and 28) that are capable of being closed but are used to cover the inlet 36 and outlet 38, meaning that during full operation these doors must be open (Pars. 0019-0021) but does not explicitly describe that these doors are removable. Burke teaches providing an ISO shipping container housing with hinges that allow for removable of the doors when they are open (column 2, lines 28-44). Burke also describes that the removal of the doors allows for a clear flowpath of air and the hinges allow for other coupling to adjacent containers and the removal of doors allows for more efficient stacking of multiple units. As Pike already describes the use of doors that are open during normal operation as described above and describes the use of multiple containers to provide the necessary filtering, the removable doors of Burke would provide predictable results in the system of Pike. While Pike describes that the doors are used to prevent unwanted materials from entering the openings in certain situations, the hinges of Burke do not describe being destroyed during the removal of the doors, meaning that making the doors removable does not mean that they cannot be added back on to the system for the situational uses of Pike. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the removable doors and hinges of Burke in the doors of Pike because the hinges and doors allows for a clear flowpath of air, the hinges allow for coupling with adjacent units side by side, and simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).
Regarding claim 11, Pike in view of Burke teaches at least one component of the plurality of components includes a support mount to which a transportation support is removably coupled (Pike Paragraph 0016 describes that the structure has castings 20 to lift the structure with an overhead lift, which would be removably coupled).
Regarding claim 12, Pike in view of Burke teaches that the fluid is air (Pike Pars. 0001-0003).
Regarding claim 13, Pike in view of Burke teaches the flow path is directed from an outlet of the inlet filter housing to the compressor (Pike Pars. 0001-0003 and 0032-0033).
Regarding claim 14, Pike in view of Burke teaches the operative structure is selected from at least one of: a weather protecting system (Pike Figure 3 shows the ISO housing, which would serve as protection from the weather), a self-cleaning filter (Par. 0045), a temperature control system (Par. 0026), a humidity control system (Par. 0027), a monitoring system (Par. 0025), and a flow directing system (The entire filter serves as a flow directing system but paragraphs 0005 and 0031 also describe a common connection between the modules before connecting to the power generation equipment).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/IGOR KERSHTEYN/            Primary Examiner, Art Unit 3745